DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation that the first and second microcapsules diffuse at different times, the second beginning to diffuse at a predetermined time after the first which lacks support in the application as filed and is considered new matter. The cited sections of the application, paragraphs [0015]-[0016], [0028], [0030], [0031], and [0033] of the published application US 2020/0360556 which applicant points to for supporting this newly added limitation are insufficient to reasonably convey to an ordinary artisan that the inventor possessed the invention at the time of filing. The cited sections merely support that the two different microcapsules can diffuse at different times, one delayed relative to one another. There is no indication or support for the limitation that this delay or the time between the two microcapsules diffusing is in any way “predetermined”. Two different microcapsules with different diffusion properties will diffuse differently indeed, however the time between diffusions based on those properties cannot be asserted as “predetermined” absent some interaction between the two or a manipulation by the user of the device or the device itself. 
	The remaining claims 2-11 are rejected for being dependent on and including all the limitations of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold (DE4305141) in view of Jadhav (US 2007/0196410).
	Regarding claim 1, Gerold (DE4305141) (Translation cited already in file wrapper, cited on IDS) teaches a volatile substance diffuser, comprising a support impregnated with volatile substances, wherein at least a portion of the volatile substances is contained in one or more first microcapsules and one or more second microcapsules, each of the microcapsules comprising a core and coating, wherein the diffusion times of the first and second microcapsules are different than one another (Claims 17-18, Page 10 paragraphs 2-5). Gerold appears to be silent with regards to device being used in a way such that the second microcapsules diffusing at a second time after the first microcapsules that is predetermined.
	Jadhav discloses slow release microcapsules for diffusing (Abstract), wherein the release rates are governed by the physical properties of the capsules including permeability, size, and wall thickness, and wherein different capsules with different properties diffuse relatively quickly or relatively slowly (Paragraph [0010]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gerold such that the two microcapsules diffuse relatively quickly and relatively slowly respectively, such that the second microcapsules diffuse at a time after the first that is predetermined by the physical properties of the microcapsules and their environment. One would have been motivated to do so to permit release of the encapsulated substance into the environment in a controlled manner to arrive at an improved device.
	Further regarding this limitation of “predetermined” – the device taught by Gerold having different microcapsules with different properties is well capable of performing the function of the second microcapsules diffusing at a second time after the first that is predetermined relative to the first. In view of the Jadhav reference above, Gerold possesses all of the claimed structural features and is therefore considered well capable and reasonably expected to diffuse different microcapsules at different times relative to one another that is predetermined by characteristics of the capsules and the environment. Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II).
	Regarding claims 2-6 and 9, Gerold further teaches the microcapsules have different sizes (Claims 17-18), have different ratios of coating to core (Page 10 paragraphs 2-5), have different coating thicknesses (Page 10 paragraphs 2-5), include a plurality of additional microcapsules that are different than one another (Page 10 paragraphs 2-5 and claim 18), can be activated by mechanical tension (Claims 17-18, Page 10 paragraph 5 specifically points out a brittle or mechanically unstable capsule), and the support being made of cellulose (Paragraph 5 on page 10 sets forth the support is made of paper).
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold (DE4305141) in view of Jadhav (US 2007/0196410) as applied to claims 1-6 and 8-9 above and further in view of Macedo (US 2018/0243717).
Regarding claim 7, Gerold appears to be silent with regards to UV light.
Macedo (US 2018/0243717) teaches microcapsules that activate in response to UV light (Paragraphs [0004], [0017], [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gerold such that the capsules are activated by UV light as taught by Macedo or alternatively to use the capsules taught by Gerold in the device taught by Macedo. One would have been motivated to do so in order to successfully activate the capsules according to known means or to use capsules of a known structure to arrive at a successfully operable microcapsule.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
	Applicant’s remarks directed towards claim 1 arguing Gerold fails to teach the limitation that the second microcapsules will being to diffuse at a predetermined time after the diffusion time of the first microcapsules are not persuasive. Firstly, this limitation is directed towards a manner in which the claimed invention is intended to be used. The device taught by Gerold is well capable of performing this function merely by playing different audio frequencies, and especially in view of Jadhav, the microcapsules taught by Gerold having different physical properties would necessarily have different diffusion times governed by those properties and the environment they are in such that the diffusion times and the relative diffusion times are predetermined. Secondly, Jadhav is now relied upon for providing this teaching where the relative speed of diffusion is different and controlled in an environment, and it would be within the skill of an ordinary artisan to incorporate the teachings of Jadhav into Gerold to arrive at the claimed invention as asserted in the rejection of claim 1 above. Claim 1 and its dependents remain rejected herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799